DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 01/28/2022 by Applicant’s Attorney, Shannon Lewis.

The application has been amended as follows:
CLAIMS: 

12. A method for using a machine for automated assembly of a [[circuit board]] workpiece assembly, the method comprising: 
[[aligning an anvil holder positioned by an indexer with a punch that is vertically offset from the indexer;]] 
automatically feeding a connector pin into [[the]] an anvil holder positioned by an indexer; 
aligning, by the indexer, the anvil holder with a punch that is vertically offset from the indexer;
placing a workpiece adjacent to the connector pin in the anvil holder; 
moving the punch towards the indexer; and 
swaging the connector pin in the anvil holder to the workpiece by compressing the punch against the anvil holder.  

13. The method of claim 12, wherein the indexer is a rotary indexer, the workpiece is a circuit board, and wherein swaging the connector pin to the circuit board comprises: 
compressing a top section of the connector pin by the punch to form a top lip; and 
holding the circuit board between a shoulder of the connector pin and the top lip.  

14. The method of claim 12, wherein automatically feeding the connector pin further comprising: 
inserting a plurality of connector pins into a feeding bowl; 
guiding the plurality of connector pins from the feeding bowl towards a feeder track; 
guiding the plurality of connector pins along the feeder track towards the [[rotary]] indexer; and 
depositing at least one of the plurality of connector pins from the feeder track into the anvil holder.  

15. The method of claim 14, further comprising: 
adjusting a first control input associated with a first vibrator attached to the feeding bowl to increase or decrease a first amount of vibration to the feeding bowl; and 
adjusting a second control input associated with a second vibrator attached to the [[feedertrack]] feeder track to increase or decrease a second amount of vibration to the feeder track.  

16. The method of claim 15, further comprising: 
guiding the plurality of connector pins from the feeding bowl towards the feeder track based on vibrations of the first vibrator and a slope of the feeding bowl; and 
guiding the plurality of connector pins along the feeder track towards the rotary indexer using the second vibrator.  

18.  The method of claim 16, further comprising: 
plurality of connector pins from the feeding bowl towards the feeder track; 
continuing guiding the plurality of connector pins along the feeder track toward the indexer; and 
in accordance with an input deactivating the first vibrator or the second vibrator, discontinuing guiding the plurality of connector pins from the feeding bowl towards the feeder track and towards the indexer.  

20.  The method of claim 14, further comprising: 
determining the connector pin has a dimension outside of an accommodation size of the feeder track; and 
adjusting the feeder track in a first direction to accommodate the connector pin.  

21.  The method of claim 20, further comprising: 
adjusting the feeder track in a second direction based on a diameter of the connector pin.  

22.  The method of claim 12, wherein the [[rotary]] indexer includes a plurality of anvil holders, and wherein automatically feeding the connector pin into the anvil holder [[the method]] comprises [[:]] 
automatically feeding [[one]] the connector pin into a respective anvil holder of the plurality of anvil holders.  

24.  The method of claim 12, wherein compressing the punch against the anvil holder comprises: 
determining a misalignment of the [[rotary]] indexer and the punch; and 
vertically aligning, via a [[rotary]] index controller, the [[rotary]] indexer and the punch.  



26.  The method of claim 25, wherein: 

the first track is formed by a sloped lip extending around a [[permitter]] perimeter of the feeding bowl.  

28.  The method of claim 12, wherein the workpiece is a circuit board and the method comprises: 
assembling the circuit board by swaging a plurality of connector pins, including the connector pin, to the circuit board, wherein [[swagging]] swaging the connector pin comprises deforming a portion of the connector pin after the portion of the connector pin is inserted through the circuit board.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 12 is directed towards a method for using a machine for automated assembly of workpiece. The prior art fails to disclose or render obvious all of the limitations of claim 12. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claim 12: 
automatically feeding a connector pin into an anvil holder positioned by an indexer that aligns the anvil holder with a punch vertically offset from the indexer followed swaging the connector pin in the anvil holder to a workpiece placed adjacent to the connector pin by compressing the punch against the anvil holder.

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claim 12:
US 4,099,324 discloses automatically feeding connector pins (30, Fig 1 and 3-4) to an anvil holder (51, Fig 2-4), placing a workpiece (41) adjacent the connector pin in the anvil holder (see Fig 3), and moving a punch (21) vertically aligned with the anvil holder towards the anvil 

holder to swage the connector pin by compressing the punch against the anvil holder (see Fig 4); however this reference does not disclose that the anvil holder is positioned by an indexer or 
a step of aligning the anvil holder with a punch that is vertically offset from the indexer moving the indexer as claimed.
US 2005/0257659, US 6,148,707, and US 5,318,496 disclose turret tool holders for presses corresponding to the anvil holder positioned by an indexer that moves the anvil holder to be aligned with a punch, but none of these references disclose that a connector pin is automatically fed into the anvil holder which is aligned by an indexer with the punch for swaging the connector pin to the workpiece..

Claims 12-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.



/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729